DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority application JP 2017-221840 filed on November 17, 2017 has been received and it is acknowledged.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
The limitation “according to any one of claim 1” in claim 13 should be corrected to read “according to claim 1”.
The limitation “comprising manufacturing an all-solid state secondary battery” in claim 15 should be corrected to read “comprising manufacturing a sheet for an all-solid state secondary battery”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2016/0204465).
With regard to claim 1, Mimura et al. teach a solid electrolyte composition comprising:
-inorganic solid electrolyte (A) having conductivity of an ion of metal in Group 1 or 2 of the periodic table;
-binder particles (B) with an average diameter of 10-1,000 nm; and
-dispersion medium (C) (abstract).
The range for the average diameter of the binder particles (B) overlaps the claimed range.
The binder particles (B) comprise a polymer derived from a monomer having a polymerizable unsaturated bond, such as a vinyl-based or acryl-based monomer (abstract, par.0047). The examples of monomers include the monomer (A-9):

    PNG
    media_image1.png
    71
    125
    media_image1.png
    Greyscale
(par.0074).
The monomer (A-9) is a polymerizable compound having a molecular weight of less than 1,000 and including an aliphatic hydrocarbon chain with 12 carbon atoms.
Mimura et al. fail to specifically teach the solid electrolyte composition of claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the solid electrolyte composition of claim 1, because Mimura et al. teach the solid electrolyte composition and provide examples for each component.

With regard to claims 3 and 10, Mimura et al. teach that the amount of repeating units derived from a monomer (A) in the polymer may be as low as 9 mass% and as high as 81mass% (see the Examples in Table 1, par.0233). This range overlaps the claimed ranges.
With regard to claim 4, Mimura et al. teach that the glass transition temperature (Tg) of the polymer forming the binder particles is 30oC or lower (section (3) in par.0010).
With regard to claim 5, the monomer (A-9) is a polymerizable compound having a linear aliphatic hydrocarbon chain with 12 carbon atoms.
With regard to claim 6, the monomer (A-9) is a polymerizable compound having a chain structure of formula (HC) wherein n=12, R1 and R2 are hydrogen atoms.
With regard to claim 7, Mimura et al. teach that the polymer forming the binder particles has a functional group, which may be a sulfonic acid group, a phosphoric acid group, a hydroxyl group, or a cyano group (section (4) in par.0010, par.0011, par.0048-0050).
With regard to claim 8, Mimura et al. teach that the inorganic solid electrolyte may be a sulphide-based inorganic solid electrolyte (par.0027-0033).
With regard to claims 9 and 12, Mimura et al. teach that the solid electrolyte may comprise a positive electrode active material or a negative electrode active material. 
With regard to claim 11, Mimura et al. teach a solid electrolyte sheet (par.0253-0254).
With regard to claim 13, Mimura et al. teach an all-solid secondary battery including a positive electrode active substance layer, a negative electrode substance active layer, and a solid electrolyte layer, in which at least any one of the positive electrode active substance layer, a negative electrode substance active layer, and a solid electrolyte layer is a layer formed of a solid electrolyte composition (par.0221).
With regard to claim 14, Mimura et al. teach a method of manufacturing an electrode sheet for batteries by disposing the solid electrolyte composition on a metal foil (par.0222).
With regard to claim 15, Mimura et al. teach a method of manufacturing an all-solid state secondary battery including the method of manufacturing the electrode sheet (par.0223).

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (WO 2016/152262, with citations from the English equivalent US 2018/0062162).
With regard to claim 1, Maeda et al. teach a solid electrolyte slurry composition comprising solid electrolyte particles, a binder containing a particulate polymer, and an organic solvent (par.0021).
The solid electrolyte particles may be crystalline inorganic lithium ion conductors (par.0027) and meet the limitations for the inorganic solid electrolyte in claim 1.

Maeda et al. further teach that the average particle diameter of the particulate binder is from 0.1m to 1m (100-1,000 nm)(par.0051), which overlaps the claimed range.
The binder is preferably an acrylate-based polymer, which is a polymer containing a repeating unit of (meth) acrylates. The examples of (meth) acrylates include lauryl (meth)acrylate, tridecyl (meth)acrylate, and stearyl (meth)acrylate (par.0040).
Polymers derived from lauryl (meth)acrylate, tridecyl (meth)acrylate, and stearyl (meth)acrylate are polymers including a component derived from polymerizable compounds with molecular weight lower than 1,000 and including aliphatic hydrocarbon chains with 12, 13, and 18 carbon atoms in the side chain of the polymer.
Maeda et al. do not specifically teach the solid electrolyte composition in claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the solid electrolyte composition of claim 1, because Maeda et al. teach the solid electrolyte slurry composition and provide examples for each component.
Therefore, the solid electrolyte composition of claim 1 is obvious over solid electrolyte slurry composition of Maeda et al.
With regard to claims 3 and 10, Maeda et al. teach that the binder comprises a repeating unit derived from a (meth)acrylate monomer in amount of 40-95mass% (par.0041), and the examples of (meth)acrylates include lauryl (meth)acrylate, tridecyl (meth)acrylate, and stearyl (meth)acrylate (par.0040).
The range overlaps the claimed ranges.
g) of the binder of -50oC to 25oC (par.0056), which is within the claimed range.
With regard to claim 5, lauryl (meth) acrylate, tridecyl (meth) acrylate, and stearyl (meth)acrylate are polymerizable compounds with molecular weight lower than 1,000 and including linear aliphatic hydrocarbon chains.
With regard to claim 6, lauryl (meth)acrylate, tridecyl (meth)acrylate, and stearyl (meth)acrylate are polymerizable compounds with molecular weight lower than 1,000 and including a chain structure of formula (HC) wherein n=11, 12, or 17, R1 and R2 are hydrogen atoms.
With regard to claim 7, Maeda et al. further teach that the acrylate-based polymer binder can be a copolymer of a (meth) acrylate and a copolymerizable monomer. A preferred copolymerizable monomer is a nitrile monomer (par.0042). 
A polymer including a repeating unit derived from a nitrile monomer is a polymer including a cyano functional group.
With regard to claim 8, Maeda et al. teach that the solid electrolyte particles may be sulfide inorganic electrolyte particles (par.0030).
With regard to claims 9 and 12, Maeda et al. teach that a positive electrode active material may be mixed with the solid electrolyte slurry composition to obtain a positive active material layer slurry. A positive active material layer is formed by applying the positive active material layer slurry on a current collector (par.0069, par.0079).
With regard to claims 11 and 14, Maeda et al. teach that the solid electrolyte slurry composition forms a solid electrolyte layer (par.0138).
.

Allowable Subject Matter
8.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Mimura et al. (US 2016/0204465) teach that in the binder particles the polymer is combined with a macromonomer (X) (abstract), and the SP value of the macromonomer (X) is 10 cal1/2 cm-3.2 or less, preferably 9.5 cal1/2 cm-3.2 or less (par.0094).
However, Mimura et al. do not teach the solid electrolyte composition of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mochizuki et al. (US 2016/0336613) teach a solid electrolyte composition comprising an inorganic solid electrolyte having conductivity of metal ion belonging to Group 1 or 2 of the Periodic Table, a multibranched polymer, and a dispersion medium (abstract, par.0158). It is preferable that the multibranched polymer has particle shape (par.0137).
The multibranched polymer may comprise a repeating unit of formula (I):

    PNG
    media_image2.png
    102
    87
    media_image2.png
    Greyscale
, wherein R2 may be an alky                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l group with up to 12 carbon atoms, or an alkenyl group with up to 13 carbon atoms (par.0107-0109).
Mimura et al. (US 2017/0301950) teach a solid electrolyte composition comprising an inorganic solid electrolyte having a conductivity of ions of metals belonging to Groups 1 or 2 of the periodic table, binder particles constituted of a polymer, and a dispersion medium (abstract).The main chain of the polymer may be made of (meth)acrylic acid ester monomers (par.0074), and the examples include the monomers:

    PNG
    media_image3.png
    86
    338
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    357
    media_image4.png
    Greyscale
(par.0114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722